Citation Nr: 0513330
Decision Date: 05/17/05	Archive Date: 09/19/05

DOCKET NO. 02-15 052A                       DATE MAY 17 2005


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for residuals, right knee injury.

2. Entitlement to service connection for lumbosacral strain, to include as secondary to right knee injury.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 1957 to January 1958, and active duty from October 1961 to August 1962, as well as additional unverified periods of reserve component service. This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a right knee injury and for lumbosacral strain secondary to a right knee injury. The Board Remanded the claims in November 2003. The claims now return to the Board following that Remand.

The veteran requested a Travel Board hearing. A Travel Board hearing was scheduled in May 2003 in Ohio. The record reflects that the veteran failed to report for this hearing. By regulation, his failure to appear for that hearing is considered a withdrawal of the request for a hearing. 38 C.F.R. § 20.702(d) (2004).

The case is currently before the VA RO in Cleveland, Ohio, due to a change in address of the veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The veteran has requested that VA examination be conducted to determine whether he currently has a right knee disorder. Although the Board did not, at the time of the November 2003 Remand, direct that VA examination be conducted unless the veteran provided some evidence that he had a current right knee disorder, it now appears to the Board, following further decisions by the United States Court of Appeals for Veterans Claims (the Court) interpreting the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), that it would be difficult to establish that completion of appellate review

- 2 


prior to such examination was not prejudicial to the veteran. See, e.g., Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

Additonally, the veteran advised the Board, in a letter submitted in October 2004, that there were private clinical records which would establish that he has a current right knee disorder. It appears to the Board that these records must be obtained before the Board may complete appellate review. Therefore, the claim is Remanded so that the veteran may be afforded VA examination of the right knee.

Since the veteran claims that he has a back diosder, lumbosacral strain, which is secondary to a right knee disorder incurred in service, appellate review of the claim for service connection for a back disorder must be deferred until VA examination of the right knee is conducted and the claim for service connection for a right knee disorder is adjudicated.

Any additional actions which are required as a result of changes in interpretation of the VCAA or in case law which may be issued after the date of this Board decision should be undertaken as required on Remand. See Disabled American Veterans, et. a!. v. Secretary of Department o/Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1. Advise the veteran that it is his responsibility to identify any evidence, of any type he wants V A to attempt to obtain, including clinical records or employment records. 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002). If there are any additional documents, reports, or types of records which might substantiate his claim, he should identify such records. In any event, the veteran should be specifically asked to provide any evidence in his possession or to identify any evidence that might be obtained that might substantiate his claims on appeal.

- 3 


Any notice given, or action taken thereafter, must also comply with controlling guidance provided after the issuance of this Board decision.

2. The veteran should be afforded another opportunity to submit alternative evidence regarding the etiology or onset of observable symptoms of a right knee injury or of lumbosacral strain, including statements from coworkers, friends, or others who may have observed relevant symptoms, records of examinations for employment purposes, employment medical records, employment records showing that time was lost from work because of a right knee disorder, reports of insurance examinations showing the presence of a right knee disorder, reports of any examinations of the right knee proximate to service, or any other evidence which might substantiate the veteran's contentions.

3. The veteran should again be asked to identify VA facilities and private providers at which or by whom he has been treated for a right knee injury or for a back disorder prior to VA treatment in 2001.

Clinical records of Lyndon O. Garcia, M.D., 8425 Northcliffe Blvd., Suite 110, Spring Hill, Florida, 34606, and from Brooksville Hospital regarding hospitalization in 2001, should be obtained, after the veteran provides necessary authorization.

The veteran should also identify any VA facilities at which he has received treatment for a right knee or back disorder since September 2001, the most recent VA clinical records associated with the claims file. In

- 4 


particular, the veteran should indicate when he was last treated at the VAMC in Tampa, Florida, and he should identify each VA facility at which he was treated after he moved from Tampa, Florida. Even if the veteran does not provide identification of the VA facilities at which he was treated, an attempt should be made to locate his current VA clinical records from September 2001 to the present. Documentation of the search for current VA clinical records should be associated with the claims file.

In addition, the veteran should be advised that he should identify any VA records of treatment for a right knee disorder or a back disorder since service that he wants considered for purposes of the claims on appeal.

Records should be obtained from each treating facility identified.

4. The veteran should be afforded VA examination of the right knee and of the back. The claims folder should be sent to the examiner for review of pertinent documents therein. Any necessary diagnostic examinations or studies should be conducted. The examiner should be asked to provide an opinion, for each diagnosed right knee disorder, as to whether it is at least as likely as not (Is there a 50 percent or greater probability?) that the disorder was incurred during or as a result of service from July 1957 to January 1958, or during service from October 1961 to August 1962. The examiner should state the basis (rationale) for the conclusions reached.

- 5 


If the examiner concludes that the veteran has a right knee disorder which is at least as likely as not etiologically related to his service, the examiner should provide an opinion, for each diagnosed back disorder, as to whether it is at least as likely as not (Is there a 50 percent or greater probability?) that the disorder is secondary to or aggravated (permanently increased in severity) by the right knee disorder incurred in service. The examiner should state the basis (rationale) for the conclusions reached.

5. The veteran is hereby notified that it is his responsibility to report for any scheduled VA
examination(s) and to cooperate in the development of his claims. The consequences for failure to report for VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2004). If the veteran does not report for the scheduled examinations, documentation should be associated with the claims file showing that notice of the examination was sent to the veteran's last known address. If any notice afforded the veteran is returned as undeliverable, the RO should so indicate.

6. If any decision with respect to the claims on appeal remains adverse to the veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period oftime within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 6 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 7 




